FILED
                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA                              DEC 17 2012
                                                                               Clerk, us Dis .
                                                                              Courts to.r ihe o~'f~ &Bankruptcy
KENNETH CHARLES LASKY,                              )                                          ts net of Columbia
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )           Civil Action No.      12 2009
                                                    )
UNITED STATES AIR FORCE,                            )
                                                    )
                Defendant.                          )

                                   MEMORANDUM OPINION

        This matter is before the Court upon consideration of plaintiffs application to proceed in

forma pauperis and his prose complaint. The application will be granted, and the complaint will

be dismissed.

        Plaintiff alleges that "he has contracted cancer" as a result of having "conduct[ ed]

radar-test for the (USAF) ... while on active duty." Compl. at 1 (page numbers designated by the

Court). Notwithstanding his less than honorable discharge on July 27, 1957, id. at 2, he claims

that he is entitled to "the reinstatement of his military medical benefits to treat his medical

conditions at a military hospital," id. at 1.

        The Secretary of Veterans Affairs "shall decide all questions oflaw and fact necessary to a

decision by the Secretary under a law that affects the provision of benefits by the Secretary to

veterans or the dependents or survivors of veterans." 38 U.S.C. § 511(a). The Secretary's

decision "as to any such question shall be final and conclusive and may not be reviewed by any

other official or by any court[.]" !d.   Therefore, this federal district court does not have

jurisdiction over matters relating to veterans benefits. See Price v. United States, 228 F.3d 420,

421-22 (D.C. Cir. 2000) ("As amended by the Veterans Judicial Review Act ... , the Veterans'

Benefits Act of 1957 ... precludes judicial review in Article III courts ofV A decisions affecting
the provision of veterans' benefits") (per curiam), cert. denied, 534 U.S. 903 (2001); see Jones v

Nicholson, No. 1:07-CV-165, 2011 WL 2160918 (M.D. Ga. June 1, 2011) (dismissing for lack of

subject matter jurisdiction veteran's claim for benefits); Peavey v. Holder, 657 F. Supp. 2d 180

(D.D.C. 2009) (dismissing challenge to VA's decisions on claim for benefits notwithstanding

veteran's "attempts to avoid application of§ 511 by labeling his claims as constitutional claims").

        The Court will dismiss the complaint for lack of subject matter. An Order is issued

separately.



DATE:


t !.-L tz.- ( t:L